Citation Nr: 0801828	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for paraplegia with 
bladder and bowel dysfunction as secondary to the service-
connected disability of status post laminectomy and herniated 
nucleus pulposus (HNP) with right sciatic paresis and foot 
drop.

2.  Entitlement to a disability rating in excess of 40 
percent for fusion, lumbosacral spine.

3.  Entitlement to a disability rating in excess of 30 
percent for status post laminectomy and HNP with right 
sciatic paresis and foot drop.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In July 2006, the Board remanded the case to the RO for 
additional evidentiary development.  The case is now before 
the Board for further appellate consideration.  

The Board notes that a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the issue of status post 
laminectomy and HNP with right sciatic paresis and foot drop 
is reflected on the title page of this decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's bladder and bowel dysfunction is related to service 
or to his service-connected disability of status post 
laminectomy and HNP with right sciatic paresis and foot drop.

2.  The veteran's lumbosacral spine fusion is manifested by 
severe limitation of range of motion with forward flexion of 
the thoracolumbar spine of 30 degrees or less.

3.  There is no medical evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.

4.  The veteran's intervertebral disc disease is manifested 
by incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12-month 
period.

5.  There is no evidence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 12-month 
period.

6.  Right sciatic paresis and foot drop symptoms are 
equivalent to complete paralysis.  The veteran is in receipt 
of the maximum schedular evaluation for his sciatic paresis 
and foot drop.


CONCLUSIONS OF LAW

1.  Bladder and bowel dysfunction is not due to service-
connected status post laminectomy and HNP with right sciatic 
paresis and foot drop or incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).  

2.  The criteria for a disability rating in excess of 40 
percent for fusion, lumbosacral spine, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.40, 
4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a Diagnostic Codes 5242, 5243 (2007).

3.  The criteria for a disability rating in excess of 30 
percent for status post laminectomy and HNP with right 
sciatic paresis and foot drop have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 
8523 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  July and September 
2003 notice and duty to assist letters were sent to the 
veteran prior to the initial AOJ decision in this matter and 
informed the appellant of what evidence was needed to 
establish a service connection claim on a secondary basis and 
an increased rating, of what VA would do or had done, what 
evidence he should provide, informed the appellant that it 
was his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claims, 
and asked him to provide any information in his possession.  
The VA's duty to notify was further satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in July 2006 that fully addressed all four notice 
elements and informed the appellant of what evidence was 
required to substantiate the appellant's claims.  

With respect to the VA's duty to assist, VA has a duty to 
assist the veteran in the development of a claim.  This duty 
includes assisting the veteran in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In the present appeal, the AOJ obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
veteran.  The AOJ requested and received the veteran's 
service medical records, VA treatment records from the 
Columbia and Augusta VA Medical Center (VAMC), and private 
treatment records from St. Agnes Health Care and Chesapeake 
Orthopaedic Association.  

In compliance with the Board's July 2006 remand, a letter was 
sent asking the appellant to let VA know of any other 
evidence or information that the appellant thought might 
support his claims, to identify any medical treatment records 
or health care providers, and to send in any evidence in the 
appellant's possession that pertains to his claims.  The AOJ 
obtained VA treatment records from the Columbia VAMC, between 
November 2003 to March 2006 and Augusta VAMC between May 2004 
and July 2006.  In February 2007, the AOJ requested and 
received a negative reply from Christiana Care Health 
Service.  In addition, multiple requests were sent to 
Wilmington Memorial Hospital including in February 2007 
without response.  In February 2007, the veteran was notified 
that attempts to obtain such records were unsuccessful and 
that it was his ultimate responsibility to provide the VA 
with treatment records.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994).  In April 2007, the veteran was afforded VA 
genitourinary, neurological, and spine examinations, where 
the VA examiners reviewed the veteran's claims file and 
provided the requested etiology opinions.  In a May 2004 VA 
Form, the veteran indicated that he had no further evidence 
to submit in support of his claims.  Given the above, the 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claims that VA 
has not sought.  In May 2007, the VA readjudicated the 
appellant's claims and issued a Supplemental Statement of the 
Case.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's July 2006 remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Accordingly, the Board finds 
that no further assistance to the appellant in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a July 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date, if service connection for paraplegia 
with bladder and bowel dysfunction and an increased rating 
for lumbosacral spine fusion were granted on appeal.  Since 
both claims are being denied and a disability rating and an 
effective date will not be assigned; there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  Moreover, the appellant has not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record - service medical 
records, VA and private treatment records, VA examinations, 
and lay statements -- is adequate for determining whether the 
criteria for service connection and increased rating have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).




Analysis

Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2007).  

In addition, service connection may be granted as secondary 
for any service-connected disability when the evidence shows 
the disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Secondary service connection is available where a 
service-connected disability directly caused or has 
aggravated another non-service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran contends that his paraplegia with bladder and 
bowel dysfunction is due to his service-connected lumbosacral 
spine fusion and laminectomy and HNP with right sciatic 
paresis and foot drop, thereby, secondarily linked to his 
military service.  The veteran claims that he begun 
experiencing urinary problems following a spinal operation in 
October 1977.

Service medical records show that the veteran did not receive 
any treatment for paraplegia with bladder and bowel 
dysfunction.  While in service, the veteran underwent a 
spinal operation in July 1959.  He made no complaints of any 
bladder or bowel dysfunction following the July 1959 
operation.  An October 1960 separation examination report 
showed that the veteran did not report symptoms of paraplegia 
with bladder and bowel dysfunction and he was found to be 
clinically normal upon discharge.

Post-service medical evidence includes private and VA 
treatment records and VA examinations.  Treatment records 
from the St. Agnes Hospital reveals that, following a post-
service work injury, the veteran underwent a second lumbar 
laminenctomy in 1975.  However, it was not until he underwent 
a third back surgery in October 1977 did he first report 
symptoms of a urinary condition.  A private examination note 
from Dr. E. D. Jones, M.D., dated in April 1977 discussed 
symptoms of the veteran lumbar spine disorder and his foot 
drop.  There was no mention of any urinary symptoms.  At a VA 
examination dated in August 1978, the veteran complained of 
difficulty in urination.  VA treatment records prior to 1997 
provided no medical evidence of paraplegia with bladder and 
bowel dysfunction.  Between April and December 1997, the 
veteran was found to have an epidural abscess and he again 
underwent a back operation.  Following the epidural abscess, 
VA treatment records from the Columbia VAMC, between July 
2000 to March 2006, and Augusta VAMC, between May 2004 and 
July 2006, show continued diagnosis of and treatment for 
paraplegia with bladder and bowel dysfunction.  However, 
these medical records fail to provide competent medical 
evidence of a nexus between such a disorder and his service 
or service-connected lumbar disorder.

The veteran was afforded a VA neurological examination in 
October 2003, where the VA examiner found that the veteran's 
1997 epidural abscess caused his paraplegia with bladder and 
bowel dysfunction.  Following a Board remand, the veteran 
underwent his most recent VA genitourinary examination in 
April 2007.  The VA examiner reviewed the veteran's claims 
file and noted Dr. Jones's letter relating the veteran's foot 
drop to his lumbar disorder.  The VA examiner also took note 
of the veteran's epidural abscess in 1997 along with the 
veteran's many back surgeries.  After examination and a 
review of the veteran's medical history, the VA examiner 
diagnosed the veteran with neurogenic bladder and bowel due 
to epidural abscess.  Further, the VA examiner opined that 
the veteran's epidural abscess was unlikely due to any 
service related back surgery since it did not occur until 
approximately 38 years after the back surgery in 1959 and 20 
years after the last lumbar spine surgery in 1977.

After carefully reviewing the veteran's claims file, the 
Board finds that there is no objective medical evidence 
linking his paraplegia with bladder and bowel dysfunction to 
service or his service-connected lumbosacral spine fusion and 
laminectomy and HNP with right sciatic paresis and foot drop.  
Further, the Board finds that available medical records do 
not indicate the required showing of continuity of symptoms 
since diagnosis and treatment for the veteran's paraplegia 
with bladder and bowel dysfunction.  The earliest treatment 
and diagnosis for his paraplegia with bladder and bowel 
dysfunction was noted in October 1977, approximately17 years 
after the veteran's discharge from the military.  In the 
absence of competent medical evidence linking his bladder and 
bowel dysfunction to service or his service-connected 
lumbosacral spine fusion and status post laminectomy and HNP 
with right sciatic paresis and foot drop, the veteran's claim 
must be denied. 

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service, his service-connected lumbosacral spine fusion and 
status post laminectomy and HNP with right sciatic paresis 
and foot drop and bladder and bowel dysfunction.  However, 
the Board notes that there is no indication that they possess 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for paraplegia 
with bladder and bowel dysfunction and it follows that, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Rating Claim 

The veteran contends that the disability rating assigned for 
his lumbosacral spine fusion and status post laminectomy and 
HNP with right sciatic paresis and foot drop should be 
increased to reflect more accurately the severity of his 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected lumbosacral spine fusion has 
been assigned a 40 percent disability rating under Diagnostic 
Code 5292 effective from September 1, 1977.  His service-
connected status post laminectomy and HNP with right sciatic 
paresis and foot drop has been assigned a 30 percent rating 
under Diagnostic Code 8523 effective from September 1, 1977.  
As these evaluations have been in place for at least 20 
years, it is protected from ever being reduced.  See 
38 C.F.R. § 3.951 (2007).

The Board notes that since the veteran's claim for an 
increased rating for lumbosacral spine fusion was filed in 
July 2003, prior to September 26, 2003, his claim for an 
increase in disability rating may be rated under both 
Diagnostic Codes 5292, 5293, 5242, and 5243.  Significantly, 
during the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003, and the most favorable one must be applied.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule

Prior to September 26, 2003, a maximum 40 percent rating was 
warranted for severe limitation of motion of the lumbar 
spine.  A 20 percent rating was warranted for moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  Incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  Under the new rating formula, 
intervertebral disc syndrome should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 
§ 4.25.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows: a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine and a 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2007).

Medical evidence submitted by the veteran includes VA 
treatment records and VA examination reports.  

VA treatment records between July 2000 and July 2006 show 
that the veteran continued to receive treatment for his 
lumbosacral spine fusion and status post laminectomy and HNP 
with right sciatic paresis and foot drop.  The medical 
evidence did not show unfavorable ankylosis of the veteran's 
spine.

The veteran underwent a VA spine examination in September 
2003, where the veteran reported having pain when sleeping 
flat on his back.  The VA examiner noted that the veteran was 
wheelchair dependant and did not conduct motion examinations 
for his spine.  In April 2007, the veteran again underwent a 
VA spine examination to assess the severity of his 
disability.  He reported incapacitating episodes of 30 days 
over the last 12 months with prescribed bed rest.  Upon 
examination, the veteran had flexion with pain from 0 to 30 
degrees; extension with pain from 0 to 10 degrees; lateral 
flexion right and left with pain from 0 to 20 degrees; and 
rotation right and left with pain from 0 to 30 degrees.  
These measurements were performed from the veteran's 
wheelchair.  The veteran's range of motion was not 
additionally limited following repetitive use.  After 
reviewing the veteran's medical history, examination results, 
and claims file, the VA examiner found that the veteran did 
not have ankylosis of the spine.  Given the above medical 
evidence, the Board finds that the veteran's disability more 
nearly approximates the criteria required for a 40 percent 
disability rating.

The Board has considered an evaluation in excess of 40 
percent, but such is not demonstrated by the evidence.  There 
is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine or spine.  An increased rating is also 
not warranted under revised Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003, and Diagnostic Code 
5243.  The veteran's VA examination and treatment records 
revealed incapacitating episodes of four weeks during the 
past 12 months warranting a 40 percent evaluation.  There was 
no medical evidence showing incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, which would warrant a higher rating under Diagnostic 
Code 5293 (2003) or Diagnostic Code 5243 (2007).  Thus, a 
disability rating in excess of 40 percent is not warranted.

Neurological Manifestations

The veteran's status post laminectomy and HNP with right 
sciatic paresis and foot drop is rated under the provisions 
of 38 C.F.R. Part 4, Diagnostic Code 8523 as analogous to 
impairment of the anterior tibial nerve.  Under Diagnostic 
Code 8523, a 30 percent disability rating is warranted for 
complete paralysis, where dorsal flexion of foot lost.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8523 (2007).

The Board finds that a higher disability rating in excess of 
30 percent is unwarranted since the veteran is in receipt of 
the maximum allowable rating of 30 percent under Diagnostic 
Code 8523 for his service-connected status post laminectomy 
and HNP with right sciatic paresis and foot drop.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8523 (2007).  Further, 
the Board notes that the veteran has been receiving total 
disability rating based on individual unemployability (TDIU) 
benefits due to his service-connected disabilities. 

Finally, the Board notes that, in cases of disability 
ratings, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course 
of the rating period on appeal, assignment of staged ratings 
would be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  During the period of this appeal, 
the veteran's symptoms for his lumbosacral spine fusion and 
status post laminectomy and HNP with right sciatic paresis 
and foot drop at no time exceeded their respective 
evaluations that are being continued.  Thus, the assignment 
of staged ratings is unwarranted.

As the preponderance of the evidence is against the veteran's 
claims for an increased rating for lumbosacral spine fusion 
and status post laminectomy and HNP with right sciatic 
paresis and foot drop, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny his claims.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for paraplegia with bladder and bowel 
dysfunction, claimed as secondary to status post laminectomy 
and HNP with right sciatic paresis and foot drop, is denied.

A disability rating in excess of 40 percent for lumbosacral 
spine fusion is denied.

A disability rating in excess of 30 percent for status post 
laminectomy and HNP with right sciatic paresis and foot drop 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


